                  Case 3:14-cr-00107-JCH Document 161 Filed 09/02/20 Page 1 of 3
 LOCAL PROB 12C
     (06/17)
                               UNITED STATES DISTRICT COURT
                                            for
                                         Connecticut
                  Petition for Warrant or Summons for Offender Under Supervision
 Name of Offender:              Roberto Vasquez
Docket Number: 0205 3:14CR00107-001
Sentencing Judicial Officer: Honorable Janet C. Hall, U.S. District Judge
Date of Original Sentence: March 27, 2017
Original Offense: 2 Counts of Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922(j).
Original Sentence: 72 Months' Bureau of Prisons; 36 Months' Term of Supervised Release
Type of Supervision: Supervised Release               Date Supervision Commenced: January 2, 2020
AUSA: Rahul Kale                                      Defense Attorney: Daniel M. Erwin


                                          PETITIONING THE COURT
      To issue a summons for a violation hearing
      To issue a warrant

The probation officer believes that the offender has violated the following condition(s) of supervision:

  +           Charge # 1          The defendant shall be subject to home confinement, without the use of
  -
               Special            electronic monitoring, at the residence of Michael Pappas, at the address
                                  set forth in Defendant's Exhibit G (Doc. No. 115-2), except for travel for
                                  medical, legal, or religious appointments. The defendant shall notify the
                                  United States Probation Office, in advance, of the times and destinations
                                  for permitted travel.

                                  On August 31, 2020, at approximately 4:00 PM, an unscheduled home
                                  visit was conducted at Mr. Vasquez's residence in Norwalk to assess his
                                  living status and confirm he was home, pursuant to Court Order.

                                  Contact was established with Mr. Vasquez, Michael Pappas, and
                                  MaryAnn Pappas, as well as a social worker visiting Mr. Vasquez.
                                  Initially, this officer established contact with Michal Pappas, while Mr.
                                  Vasquez was meeting on the front porch with his social worker.

                                  Upon discussing observable conduct of Mr. Vasquez and any possible
                                  barriers to supervision/success, Mr. Pappas shook his head, looking
                                  down at the ground, stating "not good." It is noted that Mr. Vasquez,
                                  who was meeting with his social worker, appeared to start paying
                                  attention to this officer and Mr. Pappas talking as opposed to meeting
                                  with his social worker. Therefore, this officer asked to speak with
                                  Michael and MaryAnn Pappas privately in their home. Upon doing so,
                                                   Page 1 of 3
Case 3:14-cr-00107-JCH Document 161 Filed 09/02/20 Page 2 of 3
                Ms. Pappas stated that she is home every day and reported that Mr.
                Vasquez has been leaving their residence approximately two times per
                week. She stated that she had confronted Mr. Vasquez about this
                (regarding his special condition of supervision prohibiting him from
                leaving without prior approval from this officer), and Mr. Vasquez
                advised her "I don't have to listen to Pat." Ms. Pappas advised this
                officer that Mr. Vasquez calls for a cab and is gone on average for about
                90 minutes (the time his oxygen will need to be changed).

                 She stated that she believes that Mr. Vasquez goes shopping, to the
                 bank, Walmart, and noted that the last time he left the day prior on
                 August 30, 2020, for approximately an hour or so and returned home
                 with food (that she showed this officer the packaged food that was still
                 in their refrigerator).

                 She noted that it is very difficult having Mr. Vasquez at their residence
                 now, as he is argumentative and noted that there is “a lot of tension in
                 the house now,” stating "we don't talk (due to the tension)." Upon
                 attempting to inquire further with Ms. Pappas and Mr. Pappas, Mr.
                 Vasquez walked into the kitchen. This officer then asked him if he had
                 left the residence without this officer's permission, he stated he had not,
                 remaining adamant, noting that it would have to be proven that he left
                 the residence, asking this officer, "can you prove it?"

                 Upon trying to discuss this matter and the obvious tension that now
                 exists between Mr. Vasquez and the Pappas family, Mr. Vasquez started
                 raising his voice to which this officer advised him that I would leave the
                 residence if he were to continue speaking in that manner. Ms. Pappas
                 stated that she wanted Mr. Vasquez out of her residence.

                 On September 1, 2020, this officer contacted Michael Pappas via his
                 cellphone to inquire how Mr. Vasquez was after leaving their residence
                 yesterday. Mr. Pappas stated that Mr. Vasquez was "acting irate." He
                 stated that he and his mother both have concluded that Mr. Vasquez is
                 no longer welcome in their home and asked that he be relocated
                 elsewhere, stating "it's too stressful for my mother."

                 Mr. Pappas confirmed what his mother, MaryAnn Pappas had advised
                 this officer yesterday during the home visit that Mr. Vasquez had
                 advised him and his mother regarding leaving the residence without
                 permission from Probation, stating to them both that, “Pat has nothing to
                 do with where I go or do." According to Mr. Pappas, Mr. Vasquez
                 informed him and his mother that, "I can go anywhere I want to go."




                                Page 2 of 3
                Case 3:14-cr-00107-JCH Document 161 Filed 09/02/20 Page 3 of 3

U.S. Probation Officer Recommendations:
It is respectfully recommended that the Court issue a warrant for Mr. Vasquez's arrest compelling him to
appear before the Court to show cause as to why his term of supervised release should not be modified or
revoked.

                                 I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed On         September 1, 2020



                                                                           Patrick D. Norton
                                                                      Sr. U.S. Probation Officer



THE COURT ORDERS:
    No Action
   The issuance of a summons for a compliance review hearing Date:
   The issuance of a summons Date: September 3, 2020
    The issuance of a warrant
    Other




                                                                                          Digitally signed by Janet C. Hall
                                                                        Janet C. Hall     Date: 2020.09.02 09:39:31
                                                                                          -04'00'

                                                                          Signature of Judicial Officer

                                                                                 September 2, 2020
                                                                                       Date
                      Submit by Email            Print              Save As...




                                                Page 3 of 3
